 USDC IN/ND case 2:19-cv-00490-JD-JEM document 23 filed 02/02/21 page 1 of 1


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 JOSHUA T. NARUG,

        Plaintiff,

        v.                                         Case No. 2:19-CV-490 JD

 ANDREW M. SAUL, Commissioner of
 Social Security,

        Defendant.

                                            ORDER

       This social security appeal was referred to the magistrate judge for preparation of a report

and recommendation. The report and recommendation was entered on December 11, 2020, and

more than fourteen days have passed without any objections being filed. The Court thus reviews

the report and recommendation only for clear error. Johnson v. Zema Sys. Corp., 170 F.3d 734,

739 (7th Cir. 1999). The Court has conducted that review and finds no clear error. Accordingly,

the Court ADOPTS the report and recommendation (DE 22), REVERSES the Commissioner's

decision, and REMANDS this matter for further proceedings consistent with the report and

recommendation. The Clerk is DIRECTED to prepare a judgment for the Court’s approval.

       SO ORDERED.

       ENTERED: February 1, 2021

                                                            /s/ JON E. DEGUILIO
                                                     Chief Judge
                                                     United States District Court
